The Chancellor.
The clouds which this suit is brought to remove, arise from a sale of the complainant’s land to the defendant, under municipal assessment proceedings founded on a law which, it is admitted, is-unconstitutional, and sales to the defendant of the land for unwarranted terms of years, for taxes assessed under due authority of law, indeed, but, as alleged, not on due notice. All of the sales for taxes were for terms of nine hundred years respectively, and all the sales were followed by certificates of sale. The case as to the sale under the assessment proceedings, is ruled exactly by the decision in Bogert v. City of Elizabeth, 12 C. E. Gr. 668, and the other sales (for .taxes) are also within that decision; for, being each for a term unwarranted by the charter, which authorized sales to the city for terms 'of fifty years respectively, but no longer (Schatt v. Grosch, 4 Stew. Eg. 199), they were and are nullities, and under the act to compel the determination of claims to real estate in certain cases, and to quiet the title to the same (Rev. 1189), under which this suit is brought, the complainant is entitled to relief in the premises in this court. Bogert v. City of Elizabeth, ubi sup.; Jersey City v. Lembeck, 4 Stew. Eq. 255, 272. There will be a decree accordingly.
The Chancellor.
It is admitted that all the assessments, except one, under which the sales complained of took place, were made under an unconstitutional law, and that all the sales, whether for assessments or taxes, were made for terms (nine hundred years) unau*359thorized by the charter of the city. The sales are all nullities. The complainants are entitled to the relief which they seek. The views expressed in Ludington v. City of Elizabeth, decided at the present term, are applicable to this case.